DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (JP 4870944 B2, Same as JP2006/327949 A).  
Note that the citations are from the attached English translations of “949” above.
Regarding claims 1 and 9, Noda teaches an aqueous ophthalmic solution applicable as eye drop or contact lens immersing solution; [Abstract], the required ingredient (i.e. comfort enhancing ingredients) composition polyglutamic acid with the molecular weight of 30,000 Dalton or more; [claim 5], wherein the amounts of active(s) in this solution is in the range of 0.0001 to 10 w% or 0.001-1 w%; [22].  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to select a desired dosages (i.e. amounts) of any active ingredient, within the claimed ranges (instant claims 3-4), depending on its application.  Noda teaches the pH of solution in the range of 6.5 to 7.5; [22].
Regarding claims 1 and 9, The Office realizes that all the claimed effects or physical properties are not positively stated (viscosity, osmolarity) by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. viscosity and osmolarity, would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 2-9, Noda teaches gamma-poly glutamic acid (with antibacterial properties); [claims 5-7], gamma polyglutamate; [11, 44], surfactant such as polyethylene glycol; [21], buffering agents such as polysorbate and sodium phosphate; [21], and sodium chloride; [21, 37], hydrophilic polymer such as cellulose (i.e. hydroxyethyl cellulose); [21].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (JP 4870944-B2, Same as JP2006/327949 A) as applied to claim 1, and further in view of Tuse’ et al. (US 6,482,799 B1).  
Regarding claim 10, Noda does not specifically teach the immersion of contact lens in a sealed package.  However, the analogous art of Tuse’ teaches this very limitations; [4; 17-23].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to place the contact lens inside a solution and seal it in a container (package) for safety and freshness before placing it on the eyes, as taught by Tuse’.
 
                                   Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  More specifically, the prior art of US 2003/0153,622 A1 is closely applicable to claims 4-5 regarding the amounts of components such as surfactant(s) and buffering agent(s). Furthermore, the WO2005/023283 A! and JP 2008 024701 A are of relevance. See PTO form 892.





Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/06/17

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767